Citation Nr: 1430631	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  09-00 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than November 5, 2004, for the award of a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel





INTRODUCTION


The Veteran served on active duty from January 1982 to May 1989 and from November 1990 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by a Department of Veterans Affairs (VA) Agency of Original Jurisdiction, which granted entitlement to a TDIU and assigned an effective date of November 5, 2004.

With regard to the procedural posture of the instant appeal, the Board notes that on October 8, 2002, the Veteran filed a claim of entitlement to service connection for depression which was granted in a December 2002 rating decision and assigned a 50 percent disability rating effective October 8, 2002.  The Veteran filed a notice of disagreement (NOD) with the assigned disability rating, and perfected this appeal to the Board.  The Board remanded this claim for additional evidentiary development in December 2005, and in a March 2007 rating decision, the RO increased the Veteran's disability rating to 70 percent effective November 5, 2004.  In a November 2007 decision, the Board denied the Veteran entitlement to an initial disability rating in excess of 50 percent for depression prior to November 5, 2004, and in excess of 70 percent thereafter.

The Veteran also filed a claim of entitlement to TDIU in April 2003, contending that his service-connected depression and tinnitus rendered him unemployable.  His TDIU claim was denied in a July 2003 rating decision.  The Veteran filed a timely NOD in August 2003, and a statement of the case (SOC) dated October 2003 continued the denial of the claim.  Medical evidence was subsequently associated with the claims folder, specifically VA mental health treatment records, and the Veteran's TDIU claim was subsequently denied in a supplemental statement of the case (SSOC) dated November 2004.  The Veteran was notified at that time that he had 60 days from issuance of the SSOC to file a substantive appeal (VA Form 9 or similar).  The Veteran filed a VA Form 9 in January 2005 in response to the SSOC, which was within the 60-day time period.  However, in the above-referenced December 2005 decision, the Board found that the Veteran had not filed a timely appeal as to the TDIU claim.  Rather, the Board found that the Veteran's January 2005 VA Form 9 was a new claim for TDIU that was referred to the RO for adjudication.  The RO subsequently granted entitlement to TDIU in the above-referenced March 2007 rating decision effective November 5, 2004.  The Veteran filed a timely notice of disagreement as to this issue, and perfected his appeal with the filing of a timely VA Form 9 in December 2008 after the issuance of a SOC.  In April 2012, the Board remanded the Veteran's claim.  The Appeals Management Center (AMC) continued the effective date of November 5, 2004 for the Veteran's TDIU in a November 2012 SSOC.  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board finds that although the December 2005 Board decision found that the Veteran had not perfected his appeal as to his original claim for TDIU in April 2003, his TDIU claim dates to October 8, 2002 when he filed his service connection claim for depression.  In this regard, when the Veteran filed his depression claim in October 2002, he was unemployed at that time.  He has further indicated that his unemployment was due to his depression.  See, e.g., the Veteran's application for TDIU dated April 2003.  Pertinently, the U.S. Court of Appeals for Veterans Claims held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Therefore, as the Veteran contends that his unemployability is due to his depression, the Board finds that a TDIU claim was raised as part and parcel of his claim for depression and dates back to when he filed his service connection claim for depression.  
 
The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Effective October 8, 2002, the Veteran was in receipt of service connection for depression, evaluated as 50 percent disabling; tinnitus, evaluated as 10 percent disabling; hemorrhoids, evaluated as noncompensable; and erectile dysfunction, evaluated as zero percent disabling.  As his depression and tinnitus arise from a common etiology and are therefore evaluated as a single disability, his combined disability rating was 60 percent; the schedular percentage requirements for TDIU are met.

2.  For the period from October 8, 2002 to November 4, 2004, the Veteran's service-connected depression is shown to preclude him from securing or following a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for an effective date of October 8, 2002, but no earlier, for the award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall concerns

As alluded to above, in April 2012, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to obtain the Veteran's records in connection  with a claim for Social Security Administration (SSA) benefits.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran's SSA records were obtained and associated with his claims folder.  The Veteran's earlier effective date claim was readjudicated via the November 2012 SSOC.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, the RO granted TDIU.  The Board notes that once a claim is granted, additional notice is not required regarding the claim, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.  

VA also has a duty to assist the Veteran in the development of his claim.  The claims file includes his service treatment records, VA medical records, SSA records, and the statements of the Veteran in support of his claim.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate his claim.  The Board is also unaware of any such outstanding evidence or information and has found nothing in a review of the claims file to suggest that there is any outstanding evidence which VA has a duty to obtain. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. 

Analysis

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Moreover, such impairment must be due to service-connected disabilities. 

A total disability rating for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) (2013).  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  Id.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such cases should be referred for extraschedular consideration.

The Board notes that the effective date for TDIU is governed by the effective date provisions for increased ratings.  See Hurd v. West , 13 Vet. App. 449 (2000) (Court applied 38 U.S.C.A. § 5110(b)(2), which applies to increased rating claims, to a TDIU claim). 

38 U.S.C.A. § 5110(a) provides that "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  An earlier effective date may be granted prior to the date of the filing of the claim for an increase if it is ascertainable that an increase in disability had occurred within the one-year period prior to the filing of the claim.  38 U.S.C.A. § 5100(b)(2); 38 C.F.R. § 3.400(o)(2) (2013).

With regard to the date of receipt of a claim, where an informal claim is filed, VA is generally required to send a formal application to the veteran, and if the completed form is received by VA within one year from the date it was sent to the veteran, then the claim will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a) (2013); Servello v. Derwinski, 3 Vet. App. 196, 200-201 (1992) (involving consideration of period one year prior to filing of informal claim for TDIU for purposes of determining effective date of TDIU).

The Veteran seeks an effective date earlier than November 5, 2004 for the award of TDIU benefits.  The current effective date for TDIU is based on the date of a VA mental health evaluation which indicates that the Veteran was unable to obtain substantially gainful employment due to his service-connected depression.  

Prior to November 5, 2004, the Veteran was in receipt of service connection for depression, evaluated as 50 percent disabling effective October 8, 2002; tinnitus, evaluated as 10 percent disabling effective March 7, 2002; hemorrhoids, evaluated as noncompensable effective June 1, 1989; and erectile dysfunction, evaluated as zero percent disabling effective August 26, 2003.  The Board notes at the outset that the Veteran has not contended, nor does the medical evidence otherwise show, that his hemorrhoids and erectile dysfunction have precluded him from obtaining substantially gainful employment.  See, e.g., the Veteran's statement dated April 2003.  

The Board further notes that for purposes of determining a TDIU rating, disabilities resulting from a common etiology will be considered as one disability.  38 C.F.R.   § 4.16(a)(2).  This Veteran's depression and tinnitus result from a common etiology and are considered to be a single disability under 38 C.F.R. § 4.16(a) as depression is associated with tinnitus.  Therefore, from October 8, 2002 to November 4, 2004, the single disability arising from common etiology is considered as 60 percent disabling.  38 C.F.R. § 4.25.  As such, he met the percentage requirement criteria for 38 C.F.R. § 4.16(a) for consideration for a TDIU from October 8, 2002 to November 4, 2004.  Prior to October 8, 2002, he has not met the percentage requirement criteria for 38 C.F.R. § 4.16(a) for consideration for a TDIU as he was only service-connected for tinnitus with a 10 percent disability and for hemorrhoids and erectile dysfunction, both rated as noncompensable; he therefore had a combined disability rating of 10 percent.  Again, the Veteran has not asserted nor does the evidence indicate that his tinnitus alone resulted in an inability to obtain or retain substantially gainful employment.  

As explained in the introduction above, on October 8, 2002, the Veteran filed a claim for service connection for depression, and for entitlement to TDIU as part and parcel of his depression claim.  See Rice, supra.  Again, the Board notes that the Veteran is presently service-connected for depression, effective October 8, 2002.  The Board further finds that an effective date of October 8, 2002 is the earliest possible effective date for the award of TDIU (the date of receipt of the claim for service connection for depression).  

Based on a thorough and comprehensive review of the evidence of record, resolving all doubt in favor of the Veteran, the Board finds that for the period from October 8, 2002 to November 4, 2004, the Veteran is shown to be unable to secure or follow a substantially gainful occupation due to service-connected disability, in particular his depression.  In this regard, the Board initially notes that the Veteran was not employed during this period.  Notably, the Veteran reported in a statement dated September 2006 that he had not worked in almost 6 years.  

Additionally, review of VA mental health treatment records from October 8, 2002 to November 4, 2004 indicate that the Veteran was precluded from obtaining substantially gainful employment.  Specifically, these treatment records document his poor sleep, depressed mood, difficulty making decisions, isolation, anhedonia, fatigue, and poor motivation and concentration.  Moreover, the evidence documents his residing in a VA domiciliary during this period and participating in a VA group work therapy program.  Notably, a February 2003 treatment record documents him "almost" getting into fights with others at the domiciliary and being easily frustrated by his peers.  Although at his discharge from the work therapy program in March 2003 it was noted that his work readiness evaluations exceeded goal, he also had work readiness evaluations with poor results due to having been negatively affected by the death of his sister.  A January 2004 treatment record also noted the Veteran's conflict with another domiciliary resident.  Additionally, a March 2004 VA psychological examination documents his "poor" employment history and continued depression.  Pertinently, the VA examiner opined that the Veteran's low level of motivation, suicidal ideation, environmental stressors, low self-esteem, and poor self-image make his prognosis poor.  The Board adds that the Veteran was assigned GAF scores between 45 and 55 from October 8, 2002 to November 4, 2004 which is indicative of serious to moderate impairment.  

The Board notes that the evidence does not show nor does the Veteran assert that the service-connected tinnitus and/or the hemorrhoids rendered the Veteran unemployable prior to October 8, 2002.  The RO granted an increased 10 percent rating for the service-connected tinnitus by way of a June 2002 rating decision.  While the Veteran indicated in an April 2003 statement that his tinnitus affects his employability, the evidence does not show that the service-connected tinnitus disorder and/or the hemorrhoids resulted in an inability to obtain and follow substantially gainful employment.  As a result, referral for consideration of whether an extraschedular TDIU evaluation should be assigned is not warranted.  

In sum, the Board concludes that entitlement to an earlier effective date of October 8, 2002, but no earlier, for the award of TDIU is warranted.


ORDER

Entitlement to an effective date of October 8, 2002, for the award of TDIU is granted. 

____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


